Title: From George Washington to Benjamin Lincoln, 2 April 1788
From: Washington, George
To: Lincoln, Benjamin



My dear Sir,
Mount Vernon April 2d 1788.

I have to acknowledge the reception of your favor of the 24th of Feby; which I have delayed answering till this time in expectation of being able to give you some information of what will probably be the determination of this State, upon the Constitution; but the proceedings of New Hampshir, so directly opposite to what we had reason to hope for, from every account, has entirely baffled all calculation upon the subject; and will strengthen the opposition here; the members of which are not scrupulous in declaring, that, the adjournment was with design to know the result of this Convention.
The only ground upon which an opinion can be formed of what will be the decision here, is, the return of the members for

the Convention; of these I have as yet seen but a partial list, and of this list there are many who are unknown to me; so that I am not able to give you any more satisfactory information upon the Subject than when I wrote last to you. This, however, I may say, that the Northern, or upper Counties are generally friendly to the adoption of the Government, the lower are said to be generally unfriendly, the Sentiments of the Western parts of the State are not fully known, but no means have been left untried to prejudice them against the system. Every art that could inflame the passions or touch the interests of men has been essayed. The ignorant have been told, that should the proposed Government obtain, their lands would be taken from them and their property disposed of. and all ranks are informed that the prohibition of the Navigation of the Mississipi (their favourite object) will be a certain consequence of the adoption of the Constitution. But notwithstanding these unfair and unjust representations, I do not despair of its adoption in this State. With the sincerest regard & esteem, I am, my dear Sir, Your Affecte & Obedt Servt

Go: Washington

